Citation Nr: 1030639	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  10-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The appellant has (partially) verified active duty service from 
November 1940 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claims.  The 
appellant submitted a Notice of Disagreement with this 
determination later in April 2009 and timely perfected his 
appeal in May 2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claims.  
Specifically, the AMC must obtain and associate any missing 
treatment records with the appellant's claims file in addition 
to providing him with a new VA medical opinion to determine the 
nature and etiology of his claimed disabilities.

Initially, the Board notes that the Statement of the Case 
indicated the following:

A review of Virtual VA records was 
conducted on April 28, 2010: the results 
were negative for medical records 
pertinent to your claim.


The appellant's claims file is clearly not a Virtual VA file.  
This is a very specific term applying to claims files that are 
maintained completely in digital form.  The AMC must print out 
and associate all VA Medical Center (VAMC) treatment records for 
the appellant with his claims file.  The Board must review the 
appellant's claim on a de novo basis, i.e. after the evidence 
has been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  
Without the appellant's complete record, the Board is unable to 
review the appeal on a de novo basis.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at 
the time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The appellant has established that he currently suffers from 
bilateral hearing loss and tinnitus.  See VAMC Treatment Record, 
September 29, 2008.  Review of the appellant's service treatment 
records indicates that the appellant was only provided with the 
Whispered Voice test to determine the level of his hearing 
abilities.  Additionally, the Board notes that the appellant's 
Military Occupational Specialty (MOS) was aviation machinist 
mate.  Accordingly, VA concedes that the appellant was exposed 
to acoustic trauma in service.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case. 

In the present case, the appellant was afforded a VA examination 
in March 2009 to determine the nature and etiology of his 
bilateral hearing loss and tinnitus.  The Board finds that the 
March 2009 VA examiner's opinion that the appellant's bilateral 
hearing loss was noise-induced but not associated with his in-
service acoustic trauma is not dispositive.  As the VA examiner 
pointed out, there are no audiometric results during service; 
the "Whispered Voice" test is not reliable in showing a high-
frequency hearing loss.  Further, it is unclear whether the VA 
examiner questioned the appellant as to whether he was currently 
suffering from tinnitus.  

The Board notes that the absence of in-service evidence of 
hearing loss is not fatal to a claim for that disability.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a 
current hearing loss disability (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) and a medically sound basis 
for attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See Hensely 
v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, service 
connection may be granted for tinnitus diagnosed post-service 
upon a showing of a medical nexus between that disability and 
injury (to include noise exposure) or disease in service.  See, 
e.g., 38 C.F.R. § 3.303(d) (2009).  Accordingly, the AMC must 
obtain an additional VA medical opinion to determine the nature 
and etiology of the appellant's bilateral hearing loss and 
tinnitus.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Print out and associate all VAMC 
treatment records for the appellant with 
his VA claims file.  As noted above, the 
appellant's claims file is clearly not a 
Virtual VA file.  This is a very specific 
term applying to claims files that are 
maintained completely in digital form.  
The Board must review the appellant's 
claims on a de novo basis, i.e. after the 
evidence has been assembled, it is the 
Board's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  

2.  After associating the appellant's 
outstanding VAMC treatment records with 
his VA claims file, the AMC should obtain 
a new VA medical opinion addressing the 
nature and etiology of the appellant's 
currently diagnosed bilateral hearing loss 
and tinnitus.  The VA examiner should 
thoroughly review the appellant's VA 
claims file in addition to a complete copy 
of this REMAND and note that this has been 
accomplished in the VA medical opinion 
report.  The VA examiner is requested to 
specifically address the following:

(a)  State whether it is at least as 
likely as not that the appellant currently 
suffers from bilateral hearing loss and 
tinnitus as a result of the conceded 
acoustic trauma in service.  The VA 
examiner should specifically address the 
appellant's MOS as an aviation machinist 
mate in service and his post-service 
employment as an aircraft mechanic.

It would be helpful if the VA examiner 
would use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The VA examiner should provide 
a complete rationale for any opinion 
provided.

3.  Thereafter, the AMC must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinion to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If the claims remain denied, a Supplemental 
Statement of the Case should be provided to 
the appellant and his representative.  
After they have had an adequate opportunity 
to respond, these issues should be returned 
to the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


